          Case 2:19-cv-01293-APG-VCF Document 35 Filed 02/24/20 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11   Blake and Jenna Miller, individually and on    Case No. 2:19-cv-01293-APG-VCF
     behalf of C.M., a minor child,
12
                   Plaintiffs,
13                                                     Stipulation and Order to Amend
           v.                                        Discovery Plan and Extend Deadlines
14                                                              (First Request)
     United States of America,
15
                   Defendant.
16

17         Pursuant to Local Rules IA 6-1 and 26-4, Plaintiffs Blake and Jenna Miller,

18 individually and on behalf of C.M., and Defendant United States of America, through

19 counsel, submit the following Stipulation to Extend Deadlines 90 days. This is the first

20 request for an extension of case deadlines.

21 A.      Discovery Completed:

22         1.     The parties have exchanged Rule 26(a) disclosures.

23         2.     The United States has subpoenaed Plaintiffs’ medical records from eleven

24 health care providers and the responses to those requests are coming in and are continually

25 supplemented through supplemental disclosure statements.

26         2.     The United States has served discovery requests (interrogatories and requests

27 for production) and Plaintiffs have responded to those requests.

28
           Case 2:19-cv-01293-APG-VCF Document 35 Filed 02/24/20 Page 2 of 3



 1   B.     Discovery Remaining:
 2          The parties plan to serve additional written discovery and conduct depositions of the
 3   Plaintiffs and treating physicians. Additionally, the parties will designate and depose
 4   retained and non-retained medical experts.
 5   C.     Need for Extension of Discovery Plan:
 6          Plaintiffs filed their complaint on June 6, 2019, in the Southern District of Texas.
 7   See generally, Miller et al. v. United States, 4:19-cv-2072 (S.D. Tex.). The case was transferred
 8   to the District of Nevada on July 26, 2019. ECF No. 15. Thereafter, the United States filed
 9   its Answer to the Complaint on September 12, 2019. ECF No. 29.
10          This is a complex medical malpractice case which arises out of treatment and care
11   rendered during the pre-natal, delivery, and resuscitation of an infant, C.M. As a result,
12   the case implicates many practice areas which necessarily requires expert analysis from
13   medical experts. The United States is actively reviewing and retaining medical experts for
14   the case, but needs additional time to continue these efforts. Additionally, the United
15   States intends to depose Plaintiffs possibly in March or April. The Plaintiffs’ intend to
16   depose the involved treating physicians in the coming months as well. As a result,
17   additional time is needed to accommodate depositions and expert retention and
18   designations.
19          D. Proposed New Discovery Schedule
20          1. Discovery Cutoff date: Discovery cutoff is currently scheduled for May 19, 2020,
21   and will be extended to August 27, 2020.
22          2. Interim Status Report: An interim status report currently scheduled for March
23   19, 2020, will be continued to June 17, 2020, which is 60 days prior to the discovery cutoff.
24          3. Expert Disclosures: Initial expert disclosures currently due March 19, 2020, will
25   be continued to June 17, 2020; and Rebuttal expert disclosures currently due April 20,
26   2020, will be continued to July 20, 2020.
27          4. Dispositive Motions: Dispositive motions currently due June 18, 2020, will be
28   continued to September 16, 2020, which is 30 days after discovery cutoff.
                                                     2
            Case 2:19-cv-01293-APG-VCF Document 35 Filed 02/24/20 Page 3 of 3



 1           5. Pretrial Order: A Joint Pretrial Order shall be filed by October 19, 2020, which
 2   is 30 days after the deadline for filing dispositive motions. However, if any dispositive
 3   motions are filed, then the Joint Pretrial order shall be due 30 days after decision on such
 4   motion(s). Disclosures under Fed. R. Civ. P. 26(a)(3) and any objections thereto shall be
 5   included in the Joint Pretrial order.
 6           Respectfully submitted this 20th day of February 2020.
 7    Whitehurst, Harkness, Brees, Cheng,               NICHOLAS A. TRUTANICH
      Alsaffar, Higginbotham & Jacob, PLLC              United States Attorney
 8

 9     /s/ Jamal Alsaffar                               /s/ Brianna Smith
      JAMAL ALSAFFAR                                    BRIANNA SMITH
10    7500 Rialto Blvd.                                 Assistant United States Attorney
      Bldg. Two, Suite 250
11    Austin, Texas 78735                               Attorneys for the United States
      jalsaffar@nationaltriallaw.com
12
      Attorneys for Plaintiffs
13

14

15

16                                               IT IS SO ORDERED:
17

18

19                                               UNITED STATES MAGISTRATE JUDGE
20                                                                 2-24-2020
21                                               DATED:

22

23

24

25

26

27

28
                                                    3
